Citation Nr: 0200041	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  99-20 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO), which granted the veteran service 
connection for PTSD and rated this disorder as 30 percent 
disabling.  



FINDINGS OF FACT

1. In February 2000, the veteran submitted additional 
evidence in support of his claim directly to the Board.

2. The additional evidence consisted of VA medical reports 
reflecting treatment for various disorders including PTSD.


CONCLUSION OF LAW

The VA records received by the Board in February 2000 are 
deemed to be within the Secretary's control and as such, 
constructively of record and must be considered in 
conjunction with the claim on appeal.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2000); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On February 2, 2001, the Board denied the veteran's claim for 
entitlement to an increased disability evaluation for PTSD, 
evaluated as 30 percent disabling.  Review of the record 
before the Board at that time reveals that in February 2000, 
the veteran submitted additional medical records directly to 
the Board in support of his claim.  These records were 
received beyond the 90-day period following certification of 
his appeal as described in 38 C.F.R. § 20.1304(a).  Following 
expiration of the 90-day period, the Board may not accept 
additional evidence except where the appellant demonstrates 
on motion that there was good cause for the delay.  See 38 
C.F.R. 20.1304(b).  Because no motion had been filed the 
evidence submitted directly to the Board was not accepted and 
considered in conjunction with the current appeal.  However, 
the additional medical evidence submitted by the veteran 
directly to the Board consisted of VA treatment reports.  
Pursuant to Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), 
the Secretary is deemed to have constructive knowledge of 
records generated by VA and therefore, the records submitted 
in February 2000 are considered to have been before the 
Secretary and the Board when the Board rendered the February 
2001 decision.  Accordingly, these records must be considered 
with the veteran's appeal and the Board's February 2, 2001 
decision must be vacated.


ORDER

The Board's decision of February 2, 2001 is VACATED.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals




